 



Exhibit 10.12

DEFERRED COMPENSATION PLAN
FOR DIRECTORS OF
MONEYGRAM INTERNATIONAL, INC.

June 30, 2004



1.   ESTABLISHMENT OF PLAN.

An unfunded plan of voluntary deferred compensation known as the “Deferred
Compensation Plan for Directors” (Plan) has been established in recognition of
the valuable services provided to MoneyGram International, Inc., by the
individuals who serve as members of its Board of Directors. Viad Corp, a
Delaware corporation, intends to distribute to its stockholders (the Spin-Off)
one share of common stock, $0.01 par value, of its wholly-owned subsidiary
(MoneyGram International, Inc.) which will own and operate its financial
services business (MoneyGram International, Inc. Common Stock) for each
outstanding share of common stock of Viad Corp). All references herein to the
“Corporation” mean MoneyGram International, Inc. All Directors of the
Corporation, except Directors receiving a regular salary as an employee of the
Corporation or one of its subsidiaries, are eligible to participate in this
Plan. A Director may elect to defer under this Plan any retainer or meeting
attendance fee otherwise payable to him or her (Compensation) by the Corporation
or by domestic subsidiaries of this Corporation (subsidiaries). Travelers
Express Company, Inc., which, upon consummation of the Spin-Off will be a wholly
owned subsidiary of MoneyGram International, Inc., hereby assumes and is solely
responsible for all liabilities under the Deferred Compensation Plan for
Directors of Viad.



2.   EFFECTIVE DATE.

This Plan will become effective on June 30, 2004.



3.   ELECTION TO PARTICIPATE IN THE PLAN.

     A. (i) A Director of this Corporation may elect to defer the receipt of all
or a specified part of the Compensation otherwise payable to him or her during a
calendar year by the Corporation or its subsidiaries. Any person who shall
become a Director during any calendar year, and who was not a Director of the
Corporation or its subsidiaries on the preceding December 31, may elect before
the Director’s term begins to defer such Compensation. Such election shall also
specify whether the account shall be treated as a cash account under Section 4A
or a stock unit account under Section 4B; provided that an election to defer
Compensation into a stock unit account must be specifically approved by the
Board of Directors of the Corporation. If the account is to be a cash account,
the Compensation, if it is a meeting attendance fee, shall be payable on the
date of each applicable meeting, and, if it is a retainer, shall be payable on
the last

1



--------------------------------------------------------------------------------



 



trading day of each applicable quarter. If the account is to be a stock unit
account, the Compensation shall be converted into stock units by dividing the
closing price of the Corporation’s Common Stock (as reported for the New York
Stock Exchange-Composite Transactions) on the day such Compensation is payable
into such Compensation, which, in the case of a meeting attendance fee or a
retainer, is the last trading day of each applicable quarter.

     B. Any election under this Plan, unless otherwise provided therein, shall
be made by delivering a signed request to the Secretary of the Corporation on or
before December 31 with respect to the following calendar year, or, for a new
Director, on or before his or her term begins. An election shall continue from
year to year, unless specifically limited, until terminated by a signed request
in the same manner in which an election is made. However, any such termination
shall not become effective until the end of the calendar year in which notice of
termination is given.

     C. Each Director may, by notice delivered to the Secretary of the
Corporation, convert: (i) the aggregate balance in his or her deferred
compensation account (either before or after payments from the account may have
commenced) from an account in the form of stock units to an account in the form
of cash in an amount equal to such stock units balance multiplied by the closing
price of the Common Stock of the Corporation (as reported for the New York Stock
Exchange-Composite Transactions) on the last trading day of the quarter in which
such notice is given, said account to accrue interest as set forth in Section 4
below, or (ii) convert the aggregate balance in his or her deferred compensation
account (either before or after installment payments from the account may have
commenced) from an account in the form of cash to an account in the form of
stock units in an amount equal to cash balance divided by the closing price of
the Common Stock of the Corporation (as reported for the New York Stock
Exchange-Composite Transactions) on the last trading day of the quarter in which
such notice is given, said account to accrue dividend equivalents as set forth
in Section 4 below; provided however, that no such notice of conversion
(“Conversion Notice”) (a) may be given within six months following the date of
an election by such Director, with respect to any plan of the Corporation, that
effected a Discretionary Transaction (as defined in Rule 16b-3(f) under the
Securities Exchange Act of 1934) that was an acquisition (if the Conversion
Notice is pursuant to clause (i)) or a disposition (if the Conversion Notice is
pursuant to clause (ii)) or (b) may be given after an individual ceases to be a
Director.



4.   ACCRUAL OF INTEREST OR DIVIDEND EQUIVALENTS.

     A. If a Director has elected to defer Compensation in the form of cash,
then interest on the unpaid balance of such Director’s deferred compensation
account, consisting of both accumulated Compensation and interest, if any, will
be credited on the last day of each quarter based upon the yield on Merrill
Lynch

2



--------------------------------------------------------------------------------



 



Taxable Bond Index-Long Term Medium Quality (A3) Industrial Bonds in effect at
the beginning of such quarter, said interest to commence with the date such
compensation was otherwise payable. After payment of deferred Compensation
commences, interest shall accrue on the unpaid balance thereof in the same
manner until all such deferred Compensation has been paid.

     B. If a Director has elected to defer Compensation in the form of stock
units, then, in the event of a dividend paid in cash, stock of the Corporation
(other than Common Stock) or property, additional credits (dividend equivalents)
shall be made to the Director’s stock unit account consisting of a number of
stock units equal to the amount of such dividend per share (or the fair market
value, on the date of payment, of dividends paid in stock or property),
multiplied by the aggregate number of stock units credited to such Director’s
deferred compensation account on the record date for the payment of such
dividend, divided by the last closing price of the Corporation’s Common Stock
(as reported for the New York State Exchange-Composite Transactions) prior to
the date such dividend is payable to stockholders. Furthermore, additional
credits (dividend equivalents) shall be made to the Director’s stock unit
account consisting of a number of stock units equal to the amount of such
dividend per share (or the fair market value, on the date of payment, of
dividends paid in stock or property), multiplied by the incremental number of
stock units credited to such Director’s deferred compensation account, on the
last business day prior to the date such dividend is payable to stockholders,
attributable to meeting attendance fee(s), divided by the last closing price of
the Corporation’s Common Stock (as reported for the New York State
Exchange-Composite Transactions) prior to the date such dividend is payable to
stockholders. After payment of deferred Compensation commences, dividend
equivalents shall accrue on the unpaid balance thereof in the same manner until
all such deferred Compensation has been paid.

     C. In the event of a dividend of Common Stock declared and paid by the
Corporation, an additional credit shall be made to the Director’s stock unit
account of a number of stock units equal to the number of shares of the
Corporation’s Common Stock which the Director would have received as a stock
dividend had he or she been the owner on the record date for the payment of such
stock dividend of the number of shares of Common Stock equal to the number of
units in such stock unit account on such date. After payment of deferred
Compensation commences, additional credits for stock dividends shall accrue on
the unpaid balance thereof in the same manner until all such deferred
Compensation has been paid.



5.   ACCOUNTING.

No fund or escrow deposit shall be established by any deferred Compensation
payable pursuant to this Plan, and the obligation to pay deferred Compensation
hereunder shall be a general unsecured obligation of the Corporation, payable

3



--------------------------------------------------------------------------------



 



out of its general account, and deferred Compensation shall accrue to the
general account of the Corporation. However, the Controller of the Corporation
shall maintain an account and properly credit Compensation to each such account,
and keep a record of all sums which each participating Director has elected to
have paid as deferred Compensation and of interest or dividend equivalents
accrued thereon. Within sixty (60) days after the close of each calendar year
the Controller shall furnish each Director who has participated in the Plan a
statement of all sums and stock units, including interest and dividend
equivalents, which have accrued to the account of such Director as of the end of
such calendar year.



6.   PAYMENT FROM DIRECTORS’ ACCOUNTS.

     A. After a Director ceases to be a director of the Corporation, the
aggregate amount of deferred compensation credited to a Director’s account,
either in the form of cash or stock units, together with interest or dividend
equivalents accrued thereon, shall be paid in a lump sum or, if the Director
elects, in substantially equal quarterly, semi-annual, or annual installments
over a period of years, not greater than ten (10), specified by the Director.
Furthermore, with respect to each Director who is also a non-employee Director
of Viad Corp, a participant shall not be considered, for purposes of the Plan,
to have ceased to be a Director of the Corporation unless he or she is neither a
Director of the Corporation nor a Director of Viad Corp. Such election must be
made by written notice delivered to the Secretary of the Corporation prior to
December 31 of the year preceding the year in which, and at least six months
prior to the date on which, the Director ceases to be a director. The first
installment (or the lump sum payment) shall be made promptly following the date
on which the Director ceases to be a Director of the Corporation, and any
subsequent installments shall be paid promptly at the beginning of each
succeeding specified period until the entire amount credited to the Director’s
account shall have been paid. To the extent installment payments are elected,
and the Director’s account consists of cash as well as stock units, a pro rata
portion of the cash, and the cash equivalent of a pro rata portion of the stock
units, shall be paid with each installment. If the participating Director dies
before receiving the balance of his or her deferred compensation account, then
payment shall be made in a lump sum to any beneficiary or beneficiaries which
may be designated, as provided in paragraph B of this Section 6, or in the
absence of such designation, or, in the event that the beneficiary designated by
such Director shall have predeceased such Director, to such Director’s estate.

     B. Each Director who elects to participate in this Plan may file with the
Secretary of the Corporation a notice in writing designating one or more
beneficiaries to whom payment shall be made in the event of such Director’s
death prior to receiving payment of any or all of the deferred Compensation
hereunder.

4



--------------------------------------------------------------------------------



 



     C. If the Director has elected to defer Compensation in the form of cash,
the Corporation shall distribute a sum in cash to such Director, pursuant to his
or her election provided for in paragraph A of this Section 6. If the Director
has elected to defer Compensation in the form of stock units, the Corporation
shall distribute to such Director, pursuant to his or her election provided for
in paragraph A of this Section 6, the cash equivalent of the portion of the
stock units being distributed in such installment which will be calculated by
multiplying (i) the average of the month-end closing prices of the Corporation’s
Common Stock for the last 12 months preceding the date of each distribution, as
reported for the New York Stock Exchange-Composite Transactions, by (ii) the
number of stock units being distributed in such installment.



7.   CHANGE OF CONTROL OR CHANGE IN CAPITALIZATION.

     A. If a tender offer or exchange offer for shares of Common Stock of the
Corporation (other than such an offer by the Corporation) is commenced, or if
the stockholders of the Corporation shall approve an agreement providing either
for a transaction in which the Corporation will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Corporation (Change of Control), a lump sum
cash payment shall be made to each Director participating in the Plan of the
aggregate current balance of his or her deferred compensation account accrued to
the Director’s deferred compensation account on the date of the Change of
Control, notwithstanding any other provision herein. If the Director has elected
to defer Compensation in the form of stock units, the Corporation shall
distribute to such Director the sum in cash equal to the closing price of the
Corporation’s Common Stock on the day preceding the date of the Change of
Control (as reported for the New York Stock Exchange-Composite Transactions)
multiplied by the number of stock units in such account. Any notice by a
Director to change or terminate his or her election to defer Compensation or
before the date of the Change of Control shall be effective as of the date of
the Change of Control, notwithstanding any other provision herein.

     B. Any recapitalization, reclassification, split up, sale of assets,
combination or merger not otherwise provided for herein which affects the
outstanding shares of Common Stock of the Corporation or any other relevant
change in the capitalization of the Corporation shall be appropriately adjusted
for by the Board of Directors of this Corporation, and any such adjustments
shall be final, conclusive and binding.



8.   NONALIENATION OF BENEFITS.

No right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
alienate, sell, assign, pledge, encumber or charge the same shall be void. To
the extent permitted by law, no right or benefit hereunder shall in any manner
be attachable

5



--------------------------------------------------------------------------------



 



for or otherwise available to satisfy the debts, contracts, liabilities or torts
of the person entitled to such right or benefit.



9.   APPLICABLE LAW.

The Plan will be construed and enforced according to the laws of the State of
Delaware; provided that the obligations of the Corporation shall be subject to
any applicable law relating to the property interests of the survivors of a
deceased person and to any limitations on the power of the person to dispose of
his or her interest in the deferred Compensation.



10.   AMENDMENT OR TERMINATION OF PLAN.

     The Board of Directors of the Corporation may amend or terminate this Plan
at any time, provided, however, any amendment or termination of this Plan shall
not affect the rights of participating Directors or beneficiaries to payments,
in accordance with Section 6 or 7, of amounts accrued to the credit of such
Directors or beneficiaries at the time of such amendment or termination.

6